AO 245B (Rev. 09/17)   Judgment in a Criminal Case
                        Sheet I



                                             UNITED STATES DISTRICT COURT
                                                        Eastern District of North Carolina
                                                                            )
                UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                                                            )
                           v.                                               )
                                                                            )        Case Number: 5: 18-CR-00210-lBO
                   Ashish Prasad Bhattarai                                  )
                                                                            )        USM Number: 65026-056
                                                                            )
                                                                            )          Raymond C. Tarlton
                                                                                     Defendant's Attorney
                                                                            )
THE DEFENDANT:
Ill pleaded guilty to count(s)          ls
                                    -        - --------------------                  �- - -
                                                                  -- - - - - - - - - -
D pleaded nolo contendere to count(s)
   which was accepted by the court.




                                                                                                                                         J,
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                          Offense Ended

 8 U.S.C. § 1306(c)                 False Statement on an Immigration Application.                             August 8, 2017              ls




       The defendant is sentenced as provided in pages 2 through _                3_      _ of this judgment. The sentence is imposed purs ant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
lill Count(s)    Original Indictment                      is dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, Jesidence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay r' stitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                           12/12/2019
                                                                           Date of Imposition ofJudgment




                                                                           Terrence W. Boyle, Chief US District Judge
                                                                          Name and Title ofJudge


                                                                           12/12/20 I 9
                                                                           Date




                         Case 5:18-cr-00210-BO Document 58 Filed 12/12/19 Page 1 of 3
AO 245B (Rev. 09/17)       Judgment in a Criminal Case
                           Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment - Page       2   of   I 3
 DEFENDANT: Ashish Prasad Bhattarai
 CASE NUMBER: 5:18-CR-00210-lBO
                                                   CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment                         JVTA Assessment*                Fine                          Restitution
 TOTALS            $ 100.00                         $                                 $ 1,000.00                  $


 D The determination of restitution is deferred until ---- . An Amended Judgment in a Criminal Case (AO 245C) will be entered
   after such determination.

 D The defendant must make restitution (in'cluding c01rununity restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned _payment, unless specified otheiwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
    before the United States is paid.                                   .                                                         i
                                                                                                                                  i
 Name of Payee                                              Total Loss**            Restitution Ordered         Priority or Per�entage




 TOTALS                                   $                          0.00           _     _ o_.o_o_
                                                                                    $ _____



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be shbject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       � the interest requirement is waived for the                 � fine      D restitution.
       D the interest requirement for the               D    fine    D      restitution is modified as follows:
                       I




 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses commit ed on or
 after September 13, 1994, but before April 23, 1996.


                            Case 5:18-cr-00210-BO Document 58 Filed 12/12/19 Page 2 of 3
AO 245B (Rev. 09/17) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

    -              -
                                                                                                         Judgment -           3_ of
                                                                                                                      Page ._ _               3
DEFENDANT: Ashish Prasad Bhattarai
CASE NUMBER: 5:18-CR-00210-IBO

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A       D Lump sum payment ofa                                 due immediately, balance due

              D    not later than                                 , or
              D    in accordance with D C,        D D,         D E,or       D F below; or
B       D Payment to begin immediately (may be combined with              DC,        DD,or        D F below); or

C       D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                            (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D       D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                            (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or                                                                                                     I

E       D Payment during the tenn of supervised releas~ will commence within       _ _ _ _ _ (e.g., 30 or 60 days) after release frJm
              imprisomnent. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; lor

F       ili   Special instructions regarding the payment of criminal monetary penalties:

              Payment of the fine and special assessment shall be due immediately.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is d e during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prison'' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D       Joint and Several

        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.




D       The defendant shall pay the cost of prosecution.

D       The defendant shall pay the following court cost(s):

D       The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.



                        Case 5:18-cr-00210-BO Document 58 Filed 12/12/19 Page 3 of 3
